Gardner, P. J.
It is contended that the charge of operating an automobile while under the influence of intoxicating liquor is not *544sufficient to put the defendant on notice of the charge against him. This court has held that a defendant must be under the influence of intoxicating liquor to the extent that he is less safe as a driver. See Sims v. State, 92 Ga. App. 169 (88 S. E. 2d 186). We hold that in the instant case there is ample evidence that the defendant was so under the influence of intoxicating liquor that he was less safe as a driver. The evidence in the instant case leaves no doubt but that the defendant was drunk and an unsafe driver.
The judge of the Superior Court of Fulton County did not err in refusing to sanction the writ of certiorari.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.